United States Court of Appeals
                      For the First Circuit


No. 17-1510

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                          CHARLES FLORES,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]


                              Before

                        Howard, Chief Judge,
                 Selya and Barron, Circuit Judges.


     Gail S. Strassfeld for appellant.
     Benjamin M. Block, Assistant United States Attorney, with
whom Halsey B. Frank, United States Attorney, was on brief, for
appellee.


                          April 25, 2018
               SELYA, Circuit Judge.        This appeal implicates two issues

rooted in the Fourth Amendment.              See U.S. Const. amend. IV.                The

first involves the district court's determination that probable

cause    existed    for    the    arrest    of    defendant-appellant            Charles

Flores; the second involves the district court's invocation of the

independent       source    doctrine    and      its   concomitant           refusal    to

suppress evidence seized during a warrant-backed search of the

appellant's hotel room, notwithstanding the officers' earlier

unlawful entry into that room.             Discerning no error, we affirm the

judgment below.

I.   BACKGROUND

               When reviewing the denial of a motion to suppress, we

"take the facts as the trial court found them, consistent with

record support, adding uncontradicted facts where appropriate."

United    States     v.    Almonte-Báez,      857      F.3d   27,       29    (1st     Cir.

2017)(internal citation omitted).

               This case has its genesis in a tip received by Thomas

Pappas,    a    Maine     state   trooper     with     thirteen     years       of     law-

enforcement      experience,      who   was      seconded     to    a    federal       Drug

Enforcement Administration (DEA) task force at the times relevant

hereto.     Specifically, Paul Buchanan, a fellow DEA task force

member, told Pappas that he had heard from a reliable informant

that a "group of New Yorkers" was peddling cocaine out of the

Fairfield Inn (a hotel located in Brunswick, Maine).                           Buchanan


                                        - 2 -
explained that, though the informant did not have first-hand

knowledge of the drug-trafficking enterprise, he had a history of

providing dependable information and had "participated in a number

of cases."

             His interest piqued, Pappas drove to the Fairfield Inn

and was joined there by another officer.        He obtained a guest

registry from the hotel staff and inquired whether any rooms had

been paid for in cash (a practice which, Pappas testified, was

commonly associated with criminal activity because it allowed

perpetrators to avoid a paper trail).     He learned that, of the 38

occupied rooms in the hotel, only one — room 131 — had been rented

for cash.     Next, Pappas explored the hotel grounds, noting that

room 131 was one of the most easterly rooms; its windows faced the

parking lot at the rear of the hotel; and it was near a relatively

private exit.

             The two officers returned to the front of the hotel, and

Pappas spoke with the front-desk manager.       Unprompted, she told

the officers that she suspected they were there to investigate

room 131.     That room, she stated, had been rented by a person who

listed a New York address.    The room itself was occupied by a group

of men and women, and one of the guests was an obese black male.

Upon registration, the group had initially been assigned to a

second-floor room, asked to be moved, and was transferred to room

131 (a first-floor room).      According to the manager, there had


                                 - 3 -
been an unusual number of visitors "coming and going on a frequent

basis" to and from room 131.

                With the manager's permission, the officers set up shop

in a neighboring room:        room 132.   Around 5 p.m., Pappas observed

a vehicle pull into the parking space directly adjacent to room

132.        A man was driving and a second man was in the front passenger

seat.         An obese black male roughly matching the description

previously provided by the front-desk manager1 approached the car

and got into the back seat.        Pappas saw this man (later identified

as the appellant) shift his weight as if reaching for something.

Pappas then saw the man make an exchange with the front-seat

passenger (though he could not identify what was exchanged). After

the exchange, Pappas saw the appellant counting money in the back

seat and then exit the car.          As Pappas recalled it, the entire

interaction took no more than 20 to 30 seconds.          Pappas believed

that he had witnessed a hand-to-hand drug transaction and that the

appellant had the proceeds (and possibly additional drugs) on his

person.2




        1While testifying at the suppression hearing, the front-
desk manager used the word "large," rather than the word "obese,"
to describe the black man whom she associated with room 131. We
discern no clear error in the district court's implicit finding
that, in context, these adjectives were not meaningfully
dissimilar.
     2  These perceptions were later corroborated in material part
by the front-seat passenger, who admitted to the authorities that
he had given the appellant money in exchange for drugs.


                                    - 4 -
           Shortly after witnessing what he believed to be a drug

buy, Pappas walked outside and saw the appellant near the exit at

the eastern end of the hotel.            He noticed that the appellant was

smoking marijuana.      After taking a lap around the hotel, Pappas

inquired whether the appellant wanted the outside door held open.

The appellant indicated that he had his own keycard.

           Pappas   went       inside,    asked     his    fellow   officer    to

accompany him, and returned to where the appellant was loitering.

After identifying themselves as law-enforcement officers, they

detained the appellant and handcuffed him.                Pappas testified that

handcuffs were necessary to ensure officer safety, to safeguard

any evidence that the appellant might have on his person, and to

incapacitate the appellant should any of his confederates be

nearby.

           The officers proceeded to question the appellant without

first giving him Miranda warnings.              See Miranda v. Arizona, 384

U.S. 436, 444 (1966).      They learned that he was from New York and

was staying in room 131.           A search of the appellant's person

disclosed that he was carrying two cellphones, a keycard, an

identification card, and cash.

           The officers then brought the appellant into the hotel.

As they neared room 131, they thought that they heard voices.

Using the appellant's keycard, the two officers entered the room.

Once   inside,   they   were    able     to    determine   that   the   room   was


                                       - 5 -
unoccupied and that the voices they had heard were emanating from

a television set.    They performed a security sweep during which

they observed, among other things, some cash and a mason jar

containing marijuana.    Pappas testified that, during this entry,

the officers simply glanced around and did not search the room

for, say, drugs, weapons, or the like.

          At this juncture, the officers started to read the

appellant his Miranda rights.       While those rights were being

recited, a woman knocked on the door of room 131 and explained

that she "was sent there by some people from New York" to check on

the appellant.    Pappas escorted her to room 132 and interviewed

her there.     He asked for her cellphone, which she surrendered.

Checking it, Pappas saw drug-related messages and confronted the

woman about them.    After she tried unsuccessfully to retrieve her

cellphone, Pappas handcuffed her.

          Pappas called for additional support and proceeded to

complete the administration of the appellant's Miranda rights.    He

then asked the appellant for permission to search room 131.

Failing to receive consent, Pappas waited for reinforcements to

arrive so that he could then devote his time to preparing a warrant

application.    Meanwhile, the appellant was kept in room 131.3




     3  We question whether it is sound practice for the police to
hold a suspect in a room that they believe may contain evidence of
a crime (especially where, as here, there is a readily available


                                - 6 -
          Once reinforcements arrived at the scene, Pappas began

drafting an application for a search warrant.     The woman who had

been detained provided a statement that was included in the warrant

application.   Around 11 p.m., a state-court judge reviewed the

application and issued a search warrant for room 131.   The ensuing

search revealed the presence of two bottles containing heroin,

approximately 200 baggies, and a digital scale.   The officers also

retrieved from the appellant's person a bottle containing heroin

and cocaine base (crack cocaine).

          In due course, a federal grand jury sitting in the

District of Maine returned an indictment charging the appellant

with possessing controlled substances with intent to distribute.

See 21 U.S.C. § 841(a)(1).   The appellant moved to suppress the

fruits of what he argued was his illegal arrest as well as all

evidence obtained from his hotel room.   The district court held an

evidentiary hearing at which Pappas, the front-desk manager, and

the front-seat passenger who had purchased drugs from the appellant

in the parking lot appeared as witnesses.   Following the hearing,

the district court granted the motion to suppress in part and

denied it in part.    In its rescript, the court found that the

appellant's detention outside the hotel amounted to a de facto

arrest, supported by probable cause; that the appellant's pre-



alternative). This appeal, however, does not require us to probe
that point more deeply.


                              - 7 -
Miranda statements should be suppressed; and that, even assuming

that the officers' initial (warrantless) entry into room 131 was

in derogation of the appellant's Fourth Amendment rights,4 the

subsequent warrant-backed search was valid under the independent

source doctrine.   Accordingly, the court declined to suppress the

evidence seized during that search.    See United States v. Flores,

No. 2:16-cr-44, 2016 WL 7378104, at *8 (D. Me. Dec. 20, 2016).

            The appellant entered a conditional guilty plea, see

Fed. R. Crim. P. 11(a)(2), reserving his right to appeal the

partial denial of his motion to suppress.       The district court

accepted the appellant's conditional guilty plea and sentenced him

to serve a thirty-month term of immurement.     This timely appeal

followed.

II.   ANALYSIS

            The appellant challenges the district court's partial

denial of his motion to suppress on two grounds. First, he asserts

that the authorities did not have sufficient probable cause to




      4 In the district court, the government claimed that this
initial entry was justified by exigent circumstances. See, e.g.,
Almonte-Báez,   857  F.3d   at   33   (explaining  that   exigent
circumstances can justify warrantless entry into private premises
if there is probable cause); United States v. Curzi, 867 F.2d 36,
41-42 (1st Cir. 1989)(same). The district court saw no need to
address this claim and assumed, favorably to the appellant, that
the initial entry violated the constitutional norm. Before us,
the government does not renew its "exigent circumstances"
argument, and we too assume that this initial entry was in
derogation of the Fourth Amendment.


                               - 8 -
arrest him in the parking lot.                    Second, he asserts that the

warrant-backed search of room 131 was tainted by the earlier

(warrantless)       entry   and    was       therefore    unconstitutional.        We

discuss these assertions sequentially.

             Before undertaking this task, we pause to limn the

applicable standard of review. In reviewing the denial of a motion

to suppress, we scrutinize the district court's factual findings

for clear error and its legal conclusions (including its ultimate

constitutional determinations) de novo.                   See Ornelas v. United

States, 517 U.S. 690, 699 (1996); United States v. Coombs, 857

F.3d 439, 445-46 (1st Cir. 2017).                 "[W]e will uphold a denial of

a suppression motion as long as 'any reasonable view of the

evidence supports the decision.'"                  United States v. Clark, 685

F.3d 72, 75 (1st Cir. 2012) (quoting United States v. Woodbury,

511 F.3d 93, 96-97 (1st Cir. 2007)).

                                  A. The Arrest.

             The Fourth Amendment guarantees an individual's right

"to be secure" in his "person[], houses, papers, and effects,

against unreasonable searches and seizures."                       To satisfy this

imperative, an arrest — which is the quintessential seizure of a

person — must be "reasonable under the circumstances."                       District

of Columbia v. Wesby, 138 S. Ct. 577, 585 (2018).                     An arrest is

reasonable if the officer "has probable cause to believe that an

individual    has    committed     .     .    .   [a]   criminal   offense    in   his


                                         - 9 -
presence."      Atwater v. City of Lago Vista, 532 U.S. 318, 354

(2001).

              The appellant maintains that his detention outside the

hotel constituted a de facto arrest, which was effected without

probable cause and thus transgressed his Fourth Amendment rights.

A "de facto arrest occurs when 'a reasonable man in the suspect's

position would have understood his situation, in the circumstances

then obtaining, to be tantamount to being under arrest.'"                 United

States v. Jones, 700 F.3d 615, 624 (1st Cir. 2012) (quoting United

States v. Zapata, 18 F.3d 971, 975 (1st Cir. 1994)).               The district

court found that a de facto arrest took place here, and the

government      does     not    challenge      this    finding      on   appeal.

Consequently, the validity of the detention turns on whether the

officers had probable cause to arrest the appellant at that time.

              As we have explained, "probable cause exists when an

officer,      acting     upon    apparently      trustworthy       information,

reasonably can conclude that a crime has been or is about to be

committed and that the suspect is implicated in its commission."

Morelli v. Webster, 552 F.3d 12, 21 (1st Cir. 2009).                "[P]robable

cause is a fluid concept" and is "not readily, or even usefully,

reduced to a neat set of legal rules."                Illinois v. Gates, 462

U.S.   213,    232   (1983).     It    "requires      only   a   probability   or

substantial chance of criminal activity, not an actual showing of

such activity."        Id. at 243-44 n.13.


                                      - 10 -
          Probable cause must be assessed on the basis of the

totality of the circumstances.    See Maryland v. Pringle, 540 U.S.

366, 372 n.2 (2003).     In considering "whether an officer had

probable cause for an arrest, 'we examine the events leading up to

the arrest, and then decide whether these historical facts, viewed

from the standpoint of an objectively reasonable police officer,

amount to probable cause.'"      Wesby, 138 S. Ct. at 586 (quoting

Pringle, 540 U.S. at 371).       When suspected criminality gives

coherence to such historical events, a finding of probable cause

is often supportable.   See United States v. Favreau, 886 F.3d 27,

30 (1st Cir. 2018).

          With this legal landscape in place, we consider the facts

known to the officers at the time of the appellant's de facto

arrest and determine whether that information, viewed objectively,

gave rise to probable cause.      Pappas came to the Fairfield Inn

spurred by a tip — which he had reason to believe was reliable —

that a group of people from New York was peddling drugs from that

venue.   This tip garnered some preliminary corroboration when

Pappas, upon arriving at the hotel, learned that the only room

paid for in cash — which Pappas expected was likely to be the case

for any room associated with criminal activity — was registered to

a New York address.   As here, the corroboration of a tip in whole

or in part through further observation is a factor that may weigh




                               - 11 -
in favor of a finding of probable cause.       See United States v.

Rasberry, 882 F.3d 241, 250 (1st Cir. 2018).

          The front-desk manager provided a physical description

of the guests staying in the room that had been paid for in cash

(room 131). She noted that those guests received an unusual number

of visitors and that they had moved to a ground-level room closer

to an exit.   These facts, too, tended to corroborate the tip.

          Subsequently,   Pappas   witnessed    the   appellant   (an

individual who roughly matched the physical description provided

by the front-desk manager) take part in an interaction that

appeared to be a hand-to-hand drug buy: the interaction transpired

in a vehicle in the hotel parking lot; the appellant could be seen

shifting his weight in the back seat to withdraw something from

his person; an exchange of some sort took place between the

appellant and the front-seat passenger; and the appellant then

began counting the money that he apparently had received.         The

entire episode was completed in 30 seconds or less.          Shortly

thereafter, Pappas saw the appellant lounging in the parking lot,

smoking an illegal substance (marijuana).      When Pappas indicated

that he would hold the hotel door open, the appellant waved him

off, flashing a keycard and indicating that he was a guest at the

hotel.

          The whole is sometimes greater than the sum of the parts.

The historical events leading up to the appellant's arrest were


                              - 12 -
given   coherence    by    the     tip    that   prompted   the    officers    to

investigate.     See Favreau, 886 F.3d at 30.               That tip had some

indicia of reliability, and each of the officer's observations

further corroborated it.          Given the totality of the circumstances

— especially the fact that Pappas witnessed what he reasonably

believed to be a hand-to-hand drug buy — we conclude (as did the

court below) that probable cause existed to arrest the appellant.

             Seeking to dull the force of this analysis, the appellant

argues that an anonymous tip is not inherently reliable, that the

use of cash to pay for hotel rooms is not infrequent, that Pappas

did not actually see drugs exchanged after the appellant entered

the parked car, and that the appellant's smoking of marijuana was

consistent with personal use.             The inquiry here, though, is one

addressed to the existence of probable cause, not one addressed to

the existence of metaphysical certainty.               Attempting to analyze

each piece of evidence in a vacuum is inconsistent with Supreme

Court case law, which makes pellucid that each item is to be

considered as part of the totality of the circumstances.                      See

Wesby, 138 S. Ct. at 586, 589 (holding that court erred when it

"identified     innocent    explanations"        for   probative     facts    "in

isolation"     because     such     a    "divide-and-conquer       approach    is

improper"); Pringle, 540 U.S. at 372 n.2 (similar). So it is here:

while any one of the facts to which the appellant adverts may be

susceptible to an innocent explanation if regarded in isolation,


                                        - 13 -
their cumulative effect is powerful and solidly supports a double-

edged inference that a crime was being committed and that the

appellant was committing it.          After all, the Fourth Amendment does

not   require    that    an     officer    rule    out   potentially    innocent

explanations     for    every    piece     of    evidence   before    reaching    a

reasonable conclusion that there is probable cause to believe that

a crime has been committed and that the suspect has committed it.

When it waddles like a duck, quacks like a duck, swims like a duck,

and looks like a duck, it is quite likely to be a duck.

             That ends this aspect of the matter. We discern no error

in the district court's closely reasoned determination that the

appellant's de facto arrest in the parking lot comported with the

strictures of the Fourth Amendment.

                                 B. The Search.

             This leaves the appellant's claim that the district

court erred in applying the independent source doctrine to validate

the warrant-backed search of his hotel room, thus permitting the

government to use the evidence obtained as a result of that search.

We commence this portion of our analysis with bedrock:                  a search

of a dwelling must be reasonable in order to satisfy the Fourth

Amendment.      See Florida v. Jardines, 569 U.S. 1, 6 (2013).                  For

this purpose, a temporary place of abode, such as an individual's

hotel   room,    is    deemed    to   be   his    dwelling.     See    Stoner    v.




                                      - 14 -
California, 376 U.S. 483, 490 (1964); United States v. Jones, 523

F.3d 31, 36 (1st Cir. 2008).

              Subject to certain exceptions not relevant here, when "a

search [of a dwelling] is undertaken by law enforcement officials

to discover evidence of criminal wrongdoing, reasonableness . . .

requires      the    obtaining    of    a    judicial    warrant."      Riley     v.

California, 134 S. Ct. 2473, 2482 (2014) (internal quotation marks

omitted).           Such   a   search    conducted      without   a   warrant    is

"presumptively unreasonable."               Payton v. New York, 445 U.S. 573,

586 (1980).         As a prophylaxis against unreasonable searches, we

apply    an   exclusionary       rule   that     "prohibits   introduction      into

evidence of tangible materials seized during an unlawful search

. . . and of testimony concerning knowledge acquired during an

unlawful search."          Murray v. United States, 487 U.S. 533, 536

(1988) (internal citation omitted).

              In this case, we assume that the officers' initial

(warrantless) entry into room 131 was in derogation of the Fourth

Amendment.      See supra note 4.           Even so, not all evidence seized

after an unlawful entry is subject to exclusion.                  Where, as here,

a search warrant is subsequently obtained and evidence is seized

or knowledge obtained as a result of the later warrant-backed

search, that evidence and/or knowledge may be admissible if the

warrant derives from sources independent of the earlier (unlawful)

entry.    See Murray, 487 U.S. at 537.


                                        - 15 -
            This independent source doctrine recognizes that the

"interest of society in deterring unlawful police conduct and the

public interest in having juries receive all probative evidence of

a crime are properly balanced by putting the police in the same,

not a worse, position tha[n] they would have been in if no police

error or misconduct had occurred."      Nix v. Williams, 467 U.S. 431,

443   (1984)   (emphasis   in   original).   Thus,   when   evidence    or

knowledge would have been gleaned even in the absence of the

earlier (unlawful) entry, such evidence or knowledge should not be

excluded.      See id.   Any other outcome would upset the delicate

balance that the Nix Court struck by "put[ting] the police in a

worse position than they would have been in absent any error."

Id.

            Against this backdrop, we turn to the case at hand. The

district court granted the appellant's motion to suppress in part:

it excluded the statements made by him after his de facto arrest

and before he received full Miranda warnings.          The government,

presumably recognizing that statements "elicited in the course of

[a] custodial interrogation" are "render[ed] inadmissible" if

Miranda warnings are not given to the party in custody before the

statements are made, United States v. Candelario-Santana, 834 F.3d

8, 18 (1st Cir. 2016), does not challenge this ruling.5                The


      5 Of course, "the physical fruits of an otherwise voluntary
statement are admissible against a defendant even if a Miranda


                                  - 16 -
district court also excluded any evidence obtained during the

officers' initial (unlawful) entry into room 131.                 Withal, the

court denied the motion to suppress with respect to the fruits of

the warrant-backed entry into room 131.            In its view, the warrant

was valid under the independent source doctrine notwithstanding

the earlier (unlawful) entry.         We train the lens of our inquiry on

this latter ruling, which is hotly contested by the parties.

              The independent source doctrine obliges a reviewing

court to answer two related questions:                  whether the officers'

decision to seek a warrant was made independent of what they had

learned during their earlier (unlawful) entry, and if so, whether

the affidavit that they submitted to procure the warrant, when

stripped of any knowledge derived from the initial entry, contained

enough facts to support a finding of probable cause.              See Murray,

487 U.S. at 542; United States v. Dessesaure, 429 F.3d 359, 367

(1st   Cir.    2005).      The   district       court   determined   that    the

requirements of the independent source doctrine were satisfied,

that   is,    it   answered   each   of   the   relevant    questions   in   the

affirmative.       We examine these answers one by one.




warning was wrongly omitted." United States v. Parker, 549 F.3d
5, 10 (1st Cir. 2008)(emphasis in original)(citing United States
v. Patane, 542 U.S. 630, 641-42 (2004)). Neither the government
nor the district court relied on this doctrine during the
proceedings below, and we do not explore its ramifications on
appeal.


                                     - 17 -
             We start with the officers' decision to obtain the

warrant.     The question of an officer's subjective intent to pursue

a warrant depends on the totality of the circumstances.                                    See

Dessesaure, 429 F.3d at 369.               Although "after-the-fact assurances"

by an officer regarding his intent may be probative, an inquiring

court   is   not     bound     by    such    assurances        if    the    officer     lacks

credibility        or     if   objective       factors     render          his   assurances

"implausible."          Id. (internal quotation marks omitted).

             Here,       Pappas's     testimony        made     clear       that    once    he

detained     the        appellant     in    the      parking    lot,        searching      the

appellant's room was his obvious next step.                         See United States v.

Rivera, 825 F.3d 59, 65 (1st Cir.) (explaining that "common sense

indicates that a drug pusher would want to hide . . . drug-

connected things" in a place that was safe and easy to access,

"like a house"), cert. denied, 137 S. Ct. 522 (2016).                              As Pappas

told the district court, his "training and experience" led him to

believe that a hotel room being used as the base for a drug-

trafficking operation — such as the appellant's — was likely to

contain "drugs, proceeds and weapons."                    Pappas further explained

why, without reference to what the appellant said while under

arrest, he believed that, "more likely than not," drugs were in

the appellant's room.               At the same time, he voiced his concern

that "somebody . . . could possibly be destroying evidence."

Absent consent, he planned to seek a warrant to search room 131 as


                                            - 18 -
soon as he "secured" the room.      The district court supportably

credited this testimony.

          In any event, the court had more to go on than Pappas's

bare assurances.    The record is replete with evidence that —

certainly no later than the time of the appellant's arrest — the

officers would have sought such a warrant, come what may. We offer

a representative sampling of this evidence.

          To begin, the officers had their eye, quite literally,

on room 131 from virtually the time that they first arrived at the

hotel.   Among other things, the front-desk manager told them of

her suspicions about room 131 and relayed that a New York address

was used in renting the room; that room 131 was the only room in

the hotel that had been paid for in cash; and that the occupants

(after first being assigned a different room on a higher floor)

asked to move and wound up in a ground-level room, near an exit.

That the officers had by then focused on room 131 is adequately

evinced by the fact that they sought (and obtained) a neighboring

room so that they could watch room 131.

          Given the apparently reliable tip and the front-desk

manager's comments about the number of visitors to room 131, Pappas

had very good reason to believe that the sale he had witnessed was

not an isolated incident.    Similarly, he had good reason to think

that evidence of the drug enterprise was apt to be found in the

appellant's hotel room.    See United States v. Barnes, 492 F.3d 33,


                               - 19 -
37 (1st Cir. 2007) (finding probable cause to search a residence

when defendant sold drugs shortly after leaving the residence);

United States v. Ribeiro, 397 F.3d 43, 49-50 (1st Cir. 2005)

(same).

          Struggling to parry this thrust, the appellant contends

that if he had not told Pappas he was staying in room 131 and had

his keycard not opened the door to that room, Pappas would not

have known which room was his.6   This contention blinks reality:

it ignores a multitude of facts that corroborate the officers'

belief, already formed at the time of the de facto arrest, that

the drug-traffickers (including the appellant) were likely staying

in room 131.

          For instance, the drug transaction that Pappas witnessed

took place near the hotel exit most proximate to room 131; he knew

that the appellant was a guest at the hotel because the appellant

had imparted that information when, prior to the de facto arrest,

Pappas offered to hold the outside door so that the appellant could

re-enter the premises; and the appellant roughly matched the

physical description that the front-desk manager had provided




     6  The appellant informed Pappas which room was his after the
de facto arrest had occurred. Pappas thereafter used the keycard
that he had taken from the appellant's person to open the door to
room 131 without the appellant's consent. Assuming the absence of
exigent circumstances, see supra note 4, that intrusion violated
the appellant's Fourth Amendment rights, see United States v. Bain,
874 F.3d 1, 14-15 (1st Cir. 2017).


                              - 20 -
regarding an occupant of room 131.      Indeed, the fact that the

officers had placed room 131 under surveillance before any of the

relevant events transpired in the parking lot is itself a strong

indication that the police believed that room to be the hub of the

criminal enterprise.    On this record, we conclude that, after

stripping the excludable evidence from Pappas's affidavit, the

district court did not err — let alone clearly err — in finding

that what remained demonstrated that the officers had ample reason

to think that the appellant was staying in room 131.   So, too, we

conclude that the district court did not err — let alone clearly

err — in determining that the officers' decision to obtain a search

warrant for room 131 preceded both the appellant's de facto arrest

and their initial (warrantless) entry into those premises.

          The question persists, of course, as to whether the

warrant affidavit contained sufficient facts to support probable

cause even after excising the appellant's pre-Miranda statements

and any knowledge gleaned during the initial (warrantless) entry

into room 131.   In assaying the district court's response to this

question, we remain mindful that a finding of probable cause "does

not require proof of guilt beyond a reasonable doubt."    Almonte-

Báez, 857 F.3d at 32.   Such a finding requires only an objectively

reasonable basis for believing "that evidence of [the crime] can

likely be found at the described locus at the time of the search."

United States v. Floyd, 740 F.3d 22, 32 (1st Cir. 2014) (quoting


                               - 21 -
United States v. Ricciardelli, 998 F.2d 8, 10 (1st Cir. 1993)).

This "nexus between enumerated evidence of the crime and the place

'can be inferred from the type of crime', the nature of the items

sought, the extent of an opportunity for concealment and normal

inferences as to where a criminal would hide [evidence of a

crime]."   United States v. Rodrigue, 560 F.3d 29, 33 (1st Cir.

2009) (quoting Ribeiro, 397 F.3d at 49).

           We    have   scant   difficulty    in   concluding     that,   after

excising the offending facts from the affidavit, it still contained

more than enough information to support a finding that evidence of

drug trafficking would likely be found in room 131.                 See Floyd,

740 F. 3d at 32.    The affidavit described the informant's tip, why

that tip was thought reliable, the front-desk manager's comments,

the   apparent    hand-to-hand     drug     transaction,    and     the   facts

undergirding     Pappas's   objectively      reasonable    belief    that   the

appellant was staying in room 131.           Even without the excludable

evidence, what remained in the affidavit was sufficiently cogent

to sustain a finding of probable cause and, thus, to justify the

issuance of the warrant. Employing the independent source doctrine

and undertaking de novo review of the district court's ultimate

probable cause determination, see Ornelas, 517 U.S. at 699, we

decry no error in the court's refusal to suppress the fruits of

the warrant-backed search.




                                   - 22 -
III.   CONCLUSION

            We need go no further.   For the reasons elucidated

above, the judgment is



Affirmed.




                               - 23 -